DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 14 and 20.
Pending: 1-20. 

Response to Arguments
Terminal Disclaimer approved 08/14/2022 has overcome Double Patenting rejection in the office action dated 05/12/2022.
Applicant’s arguments, see page(s) 7, filed 08/12/2022, with respect to claim(s) 1-20 have been fully considered and are persuasive.  The rejection of claim(s) 1-20 has been withdrawn.
Allowable Subject Matter
Claim(s) 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is/are Diamante and HENRY.
Diamante discloses techniques for debugging the performance of a neural network. In one embodiment, a neural network processor includes a processing engine, a debugging circuit coupled to the processing engine, and an interface to a memory device. The processing engine is configured to execute instructions for implementing a neural network. The debugging circuit is configurable to determine, for each instruction in a set of instructions, a first timestamp indicating a start time of executing the instruction and a second timestamp indicating an end time of executing the instruction by the processing engine. The interface is configured to save the first timestamp and the second timestamp for each instruction in the set of instructions into the memory device. The debugging circuit can be configured to different debug levels. The neural network processor can include multiple debugging circuits for multiple processing engines that operate in parallel.
HENRY discloses N processing units (PU) each have an arithmetic unit (AU) that performs an operation on first, second and third inputs to generate a result to store in an accumulator having an output provided to the first input. A weight input is received by the AU second input. A multiplexed register has first, second, third and fourth data inputs and an output received by the third AU input. A first memory provides N weight words to the N weight inputs. A second memory provides N data words to the multiplexed register first data inputs. The multiplexed register output is also received by the second, third, and fourth data input of the multiplexed register one, 2̂J, and 2̂K PUs away, respectively. The N multiplexed registers collectively operate as an N-word rotator that rotates by one, 2̂J, or 2̂K words when the control input specifies the second, third, or fourth data input, respectively.
 
Re: Independent Claim 1 (and dependent claim(s) 2-13 and 19), there is no teaching or suggestion in the prior art of record to provide:
Plurality of convolution engines comprising: multiplication logic operable to combine a filter weight window value filter weights and data window values for at least partially applying one or more [[a]] filters of the set of filters to one or more [[a]] data windows of the set of data windows; and cause the multiplication logic to combine the filter weights with their respective data window values; and accumulation logic configured to accumulate the results of a plurality of combinations performed by the multiplication logic so as to form an output for a convolution operation of the determined sequence.
 
Re: Independent Claim 14 (and dependent claim(s) 15-18), there is no teaching or suggestion in the prior art of record to provide:
plurality of convolution engines: receiving configuration information identifying a set of the filters for operation on a set of the data windows at the plurality of convolution engines; determining, using the configuration information, a sequence of convolution operations for evaluation at the convolution engine; in accordance with the determined sequence of convolution operations, requesting filter weights and data window values for at least partially applying [[a]] one or more filters of the set of Serial No. 16/182,369 Page 5 filters to one or more [[a]] data windows of the set of data windows; for each received filter weight and its respective data window value, multiplying the filter weights by their respective data window values; and accumulating the results of a plurality of the multiplying operations so as to form an output for a convolution operation of the determined sequence.
 
Re: Independent Claim 20, there is no teaching or suggestion in the prior art of record to provide:
Plurality of convolution engines: receiving configuration information identifying a set of filters for operation on a set of data windows at the plurality of convolution engines; determining, using the configuration information, a sequence of convolution operations for evaluation at the convolution engine; in accordance with the determined sequence of convolution operations, requesting filter weights and data window values for at least partially applying [[a]] one or more filters of the set of filters to one or more [[a]] data windows of the set of data windows; for each received filter weight and its respective data window value, multiplying the filter weights by their respective data window values; and accumulating the results of a plurality of the multiplying operations so as to form an output for a convolution operation of the determined sequence.
	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov